Citation Nr: 1537625	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-40 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for hypertension; and if so whether service connection is warranted. 

2. Entitlement to service connection for gout.

3. Entitlement to service connection for rheumatoid arthritis. 

4. Entitlement to service connection for tendonitis. 

5. Entitlement to service connection for deviated septum. 

6. Entitlement to service connection for a condition of the esophagus, claimed as "enlarged esophagus."
 
7. Entitlement to service connection for diabetes mellitus type II. 

8. Entitlement to service connection for kidney disease. 

9. Entitlement to an initial rating in excess of 50 percent for sleep apnea with reactive airway disease. 

10. Entitlement to a total disability rating based on individual unemployability (TDIU).

11. Entitlement to compensable rating for gastroesophageal reflux disease (GERD) with peptic ulcer. 

12. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel








INTRODUCTION

The Veteran served on active duty from February 1979 to June 1999. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In June 2011, the RO granted service connection for erectile dysfunction. Therefore, that claim is no longer on appeal. 

These claims were remanded in March 2015 so that the Veteran was afforded a hearing before a Veterans Law Judge.  This hearing occurred via video conference in May 2015; a transcript is of record.  

The issues of entitlement to service connection for hypertension, gout, a deviated septum, a condition of the esophagus, diabetes mellitus type II, kidney disease, and PTSD; entitlement to a compensable rating for GERD and one higher than 50 percent for sleep apnea; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was denied service connection for high blood pressure in a March 2000 rating decision.  He ultimately did not appeal.

2. Evidence submitted since that denial of a current hypertension diagnosis is both "new" and "material."

3. The Veteran does not have a current tendonitis disability.  

4. He does not have a current rheumatoid arthritis disability.  


CONCLUSIONS OF LAW

1. As the evidence received since the March 2000 rating decision that denied the claim for service connection for a hypertension is new and material, the claim is reopened.  38. U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2. The criteria for service connection tendonitis have not been met. 38 U.S.C.A. §§ 1101, 1110, (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3. The criteria for service connection for rheumatoid arthritis have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  In this case, a pre-adjudication VCAA notice letter was sent to the Veteran in Mary 2009 prior to adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  This letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The Veteran has not alleged that any error in notice exists.  Thus, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained and associated with the claims file the Veteran's service treatment records (STRs), as well as all identified and available VA and private treatment records concerning the two claims being decided below.  Additionally, efforts were made to obtain records from the Social Security Administration (SSA); however these were unavailable and a formal finding stating this was generated in March 2011.  

Finally, the Veteran was given multiple VA examinations, including a general medical examination in February 2012.  When VA undertakes to provide an examination or obtain an opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes that the examination was wholly adequate, as it is predicated on a full reading of the medical records in the Veteran's claims file for pertinent history.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also considered all of the relevant evidence of record in addition to the examination of the Veteran and concluded that he did not have tendonitis.  The examiner did not diagnose the Veteran with rheumatoid arthritis.  While the examiner did not specifically comment on the existence or absence of this condition, the Board concludes that a separate examination is not warranted, as there is no diagnosis of rheumatoid arthritis contained anywhere in the record, including the STRs, despite the Veteran's allegations.  Accordingly, the Board finds that VA's duty to assist has been met. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

II. New and Material Evidence

The Veteran is attempting to reopen a previously denied claim of entitlement to service connection for hypertension.

A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  Evidence is new when it has not been previously submitted to the VA.  It is material when by itself or when considered with previous evidence of record, the evidence relates to an unestablished fact necessary to substantiate the claim.  Such evidence cannot be cumulative or redundant of the evidence of record at the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

Evidence will satisfy the reasonable possibility standard when, considered with the old evidence, it would at least trigger the VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In an application to reopen a previously denied claim, the Board must examine evidence which has been submitted since the last prior final RO or Board decision which denied the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The last prior, final decision that denied the Veteran's claim for service connection for hypertension (then claimed as high blood pressure) was a March 2000 rating decision.  The RO concluded, in pertinent part, that the Veteran did not have a confirmed hypertension diagnosis.  

The Veteran has submitted several treatment records showing a diagnosis of hypertension.  The earliest of record appears to be a private treatment record from June 2001.  This evidence is "new" as it had not been considered by the prior denial. It is "material" as it relates to the then unestablished element of a current disability.  Therefore this claim is reopened.

III. Service Connection

The Veteran alleges that he suffers from tendonitis in his left foot and rheumatoid arthritis as a result of his active duty service.  

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the disability claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, the Veteran has not produced evidence showing that he currently suffers from tendonitis or rheumatoid arthritis disabilities.  There is no competent and credible medical evidence of record showing a diagnosis of rheumatoid arthritis anywhere in the claims file.  The Veteran self-reported this condition to VA examiners; however none actually found that the condition existed, including at the most recent February 2012 general medical examination.  As the Veteran does not have the medical expertise to provide his own diagnosis of this condition, his statements regarding its existence are of little-to-no probative value.  Without a current rheumatoid arthritis diagnosis, the preponderance of the evidence is against this claim and it must be denied.   

There exists a brief June 2009 private treatment note that states that the Veteran had tendonitis in his left ankle.  The pain was described as excruciating.  As the Veteran had several bouts of tendonitis noted in the STRs, he was afforded a VA examination to determine the nature and etiology of this alleged condition.  This occurred in July 2010.  There, the examiner specifically denied that the Veteran had a current tendonitis condition of the left foot.  Instead, the examiner stated that the Veteran suffered from gout and that this was causing the symptoms he experienced.  The Board places great weight on this opinion; it is the only opinion of record concerning the alleged tendonitis and was made after a thorough examination of the Veteran.  The Veteran is not competent to provide medical evidence concerning the existence of tendonitis.  As such, the preponderance of the evidence is against the Veteran's claim and it also must be denied.  



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened.

Entitlement to service connection for rheumatoid arthritis is denied.

Entitlement to service connection for tendonitis is denied.  


REMAND

Unfortunately, a remand is required for the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that he is afforded every possible consideration.

The Veteran should be afforded a VA examination for his hypertension which provides an opinion regarding the etiology of this condition.  The Veteran had several instances of chest pain and elevated blood pressure while in service including readings of 173/99 and 144/110.  As such, an examination is warranted for this claim.

The Veteran alleges that he suffers from a deviated septum as a result of taking part in wrestling while in the Navy.  He states that he broke his nose frequently in this capacity, which resulted in the deviated septum and caused him several bouts of sinusitis.  At his Board hearing, he stated that he had surgery on the deviated septum performed by a Dr. S.  The Veteran's representative stated he did not think these records had been obtained.  On remand, the AOJ should send the Veteran a letter asking for consent to obtain these records and then attempt to add them to the claims file.  

The Veteran further alleges that he started suffering from gout while on active duty service.  The Board notes that a July 2010 VA examination found that he did suffer from gout, but did not provide an opinion as to whether the gout was related to active duty service.  On remand, the AOJ should solicit and addendum opinion concerning the etiology of the gout.  

At a February 2012 VA compensation examination concerning his esophagus, diagnoses of GERD and esophageal spasm were noted.  The Veteran is already service-connected for GERD with peptic ulcer disease.  He claims that there is an additional condition that he is warranted service-connection for-he filed a claim for service connection for an "enlarged esophagus" and pointed to an undated endoscopy report contained in the STRs which notes a dilated esophagus.  The February 2012 VA examiner did not provide an opinion as to the etiology of the diagnosed "esophageal spasm."  Therefore remand is warranted so an addendum opinion can be provided.  

The Veteran also alleges that he suffers from diabetes mellitus, type II, as a result of his active duty service.  The STRs do not contain a diabetes diagnosis.  However, there is a private treatment record dated in December 2009 that states he has been diabetic for 10 years.  While it is not clear whether this statement is based upon the Veteran's own report, the Board concludes that at the very least he should be afforded a VA examination to provide an opinion on the etiology of the condition.  

Additionally, since his claim for service connection for kidney disease is predicated on a theory of it being secondary to either his diabetes or his hypertension, the Board concludes that the claims are inextricably intertwined and it too must be remanded.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together). 

The Veteran alleges that his sleep apnea condition has worsened since his last examination in February 2012.  As it has been over three years since this examination, he should be provided a new one upon remand.  

The Veteran's claim for a TDIU is also inextricably intertwined to these other claims being remanded.  Furthermore, he alleges that his sleep apnea renders him unemployable.  At the February 2012 VA sleep apnea examination, the examiner indicated that the condition impacted his ability to work because it necessitated napping.  Furthermore, at an earlier April 2010 VA general medical examination, the examiner stated that the condition affected his assigned duties, increased tardiness, and increased absenteeism.  The examiner also stated that "all activities of daily living are affected" by the sleep apnea condition.  Thus, an opinion is needed upon remand as to whether the condition renders the Veteran unable to secure and maintain a substantially gainful occupation.   

Finally, the Board notes that the Veteran was denied a higher rating for his GERD with peptic ulcer as well as service connection for PTSD in a June 2008 rating decision.  The Veteran submitted an April 2009 statement containing a set of claims, including regarding these two issues.  As this was still within the appellate window of the June 2008 decision, appellate review was properly initiated and the RO was then obligated to furnish the Veteran a Statement of the Case (SOC), which must be accomplished on remand.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 19.26 (2014); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask for consent to obtain treatment records from Dr. S. concerning the surgery performed on his sinus/deviated septum.  If consent is received, make arrangements to attempt to add these records to the claims file. 

2. Issue a statement of the case addressing the issues of entitlement to compensable rating for gastroesophageal reflux disease (GERD) with peptic ulcer and entitlement to service connection for posttraumatic stress disorder (PTSD).  The RO should return these issues to the Board only if the Veteran timely files a substantive appeal.

3. Then, schedule the Veteran a VA examination for his hypertension.  The claims file, including a copy of this remand, should be made available for review and the examiner should indicate whether such review took place.  All indicated tests and studies should be performed.  

The examiner is asked to respond to the following:

Is it at least likely as not (50 percent or greater probability) that the Veteran's hypertension incepted in, or was otherwise caused by, his active duty service?  If so, did hypertension cause or aggravate kidney disease?

The examiner must include a detailed rationale for the conclusions reached, including citations to the medical evidence and lay testimony of record.  Consideration must be given to his seemingly elevated blood pressure readings contained in his STRs, as well as post-service treatment records which begin to show a hypertension diagnosis in 2001, approximately two years after his discharge.  The examiner must consider all lay testimony of record, including that of the Veteran.

4. Then, send the claims file back to the examiner who performed the July 2010 VA general medical examination for an addendum opinion.  The claims file, including a copy of this remand, should be made available for review and the examiner should indicate whether such review took place.  

The examiner is asked to respond to the following:

Is it at least likely as not (50 percent or greater probability) that the Veteran's gout incepted in, or was otherwise caused by, his active duty service?

The examiner must include a detailed rationale for the conclusions reached, including citations to the medical evidence and lay testimony of record.  Consideration should be given to the instances of foot and knee pain, tendonitis, and swelling noted in the STRs.  The examiner must consider all lay testimony of record, including that of the Veteran.

If the examiner who performed the July 2010 examination is no longer available to provide this supplemental comment, then have someone else equally qualified do so.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed.

5. Then, send the claims file back to the examiner who performed the February 2012 VA esophageal conditions examination for an addendum opinion.  The claims file, including a copy of this remand, should be made available for review and the examiner should indicate whether such review took place.  

The examiner is asked to respond to the following:

Please identify all esophageal disabilities.  Is an enlarged esophagus/esophageal spasm a disability?  Is it at least likely as not (50 percent or greater probability) that the Veteran's esophageal spasm and/or enlarged esophagus incepted in or was otherwise caused by his active duty service? 

The examiner must include a detailed rationale for the conclusions reached, including citations to the medical evidence and lay testimony of record, including the undated endoscopy contained in the STRs which notes a dilated esophagus.

If the examiner who performed the February 2012 examination is no longer available to provide this supplemental comment, then have someone else equally qualified do so.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed.

6. Then, schedule the Veteran a VA examination for his diabetes mellitus, type II.  The claims file, including a copy of this remand, should be made available for review and the examiner should indicate whether such review took place.  All indicated tests and studies should be performed.  

The examiner is asked to respond to the following:

Is it at least likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type II, incepted in, or was otherwise caused by, his active duty service? If so, did diabetes mellitus cause or aggravate kidney disease?

The examiner must include a detailed rationale for the conclusions reached, including citations to the medical evidence and lay testimony of record.  Consideration must be given to the December 2009 private treatment record which stated the Veteran had the condition for 10 years and whether if this statement is supported by the medical evidence of record.  

7. Next, schedule the Veteran a new VA examination to address the current severity of his sleep apnea condition.  The claims file, including a copy of this remand, should be made available for review and the examiner should indicate whether such review took place.  All indicated tests and studies should be performed.  

The examiner is asked to respond to the following:

Is the Veteran's service-connected sleep apnea, by itself or in combination with his other service-connected conditions, sufficiently disabling as to prevent him from obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison, without regards to his advancing age and disabilities that are not service connected?

The examiner must take into account the Veteran's prior work history, level of education, and skills training in determining whether he would be able to engage in more than marginal employment within the restrictions imposed by his service-connected disabilities.

8. To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
9. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims that have been remanded.  If any benefit sought in connection with the remanded claims is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


